DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “wherein said first and second indicium have an independent design attributes” should read as “wherein said first and second indicium have [[an]] independent design attributes.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “contrasting gender motifs” is recited. “Gender motifs” is considered a subjective term that lacks an objective standard to thereby ascertain the scope of applicant’s claimed limitation. Applicant’s specification states “opposing gender motifs (e.g., 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Phillipps (U.S. Pub. No. 20050273930).
Regarding claim 1, Phillipps discloses (FIGS. 1-3) a bedding for couples (as illustrated in FIGS. 1-3), comprising: the bedding having two adjacent sections (106/108; FIGS. 1-3), a first section (106; FIG. 1) and a second section (108; FIG 1); the first section has a first indicia (as illustrated in FIG. 1; clarified in claim 10: “the two fabric portions comprise respective, separate panels of corresponding material secured to each other by suitable stitching, and wherein the patterns of the respective fabric portions differ from each other”); and the second section having a second indicia (as illustrated in FIG. 1; clarified in claim 10), wherein said first and second indicium have an independent design attributes (as clarified in claim 10).
Regarding claim 2, Phillipps discloses (FIGS. 1-3) the bedding for couples of claim 1, wherein the independent design attributes represent juxtaposed indicium (as illustrated in FIGS. 1-3 and clarified in claim 10 and [0019] “appearance of the bedding product can be either a discreet blending of the two fabrics or an overt design statement”).
Regarding claim 3, Phillipps discloses (FIGS. 1-3) the bedding for couples of claim 2, wherein the juxtaposed indicium represent contrasting gender motifs. Notably, Phillipps discloses in FIGS. 1-3 juxtaposed designs that can be overtly differing from each other ([0019] “overt design statement”). It is considered that the nature of the design being contrasting gender motifs is nonfunctional printed subject matter that lacks a functional relationship with the structure of the instant invention. The limitation “represents contrasting gender motifs” is considered as “a product {that} merely serves as a support for printed matter, no functional relationship exists” (MPEP 2111.05 B is relevant). Where the courts have previously held that such printed subject matter as the aforementioned bears no patentable weight. In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another
Regarding claim 4, Phillipps discloses (FIGS. 1-3) the bedding for couples of claim 2, wherein the juxtaposed indicium represent rivalrous sports emblems. Notably, Phillipps discloses in FIGS. 1-3 juxtaposed designs that can be overtly differing from each other ([0019] “overt design statement”). It is considered that the nature of the design being rivalrous sports emblems is nonfunctional printed subject matter that lacks a functional relationship with the structure of the instant invention. The limitation “represents rivalrous sports emblems” is considered as “a product {that} merely serves as a support for printed matter, no functional relationship exists” (MPEP 2111.05 B is relevant). Where the courts have previously held that such printed subject matter as the aforementioned bears no patentable weight. In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game. In a similar respect, the design comprising rivalrous sports teams appears to solely serve the purpose of identifying and distinguishing one sheet half from the other with no functional relationship as to the design particularly being rivalrous sports teams other than aesthetical tastes.
Regarding claim 5, Phillipps discloses (FIGS. 1-3) the bedding for couples of claim 2, wherein the juxtaposed indicium represent contrasting appearances (as illustrated in FIGS. 1-3, and further clarified in claim 10 and [0019] “overt design statement”).
Regarding claim 6, Phillipps discloses (FIGS. 1-3) the bedding for couples of claim 2, wherein the first section is made from a first material (as illustrated in FIGS. 1-3 and clarified in 
Regarding claim 7, Phillipps discloses (FIGS. 3) the bedding for couples of claim 6, wherein the bedding is a bedspread (as illustrated in FIG. 3; further clarified in [0021] “A bedspread or comforter 200”).
Regarding claim 8, Phillipps discloses (FIGS. 3) the bedding for couples of claim 6, wherein the bedding is a comforter (illustrated in FIG. 3, further clarified in [0021] “comforter”).
Regarding claim 9, Phillipps discloses (FIGS. 1) the bedding for couples of claim 6, wherein the bedding is a flat sheet (as illustrated in FIG. 2 and further clarified in [0017] “bedding product is a sheet 100).
Regarding claim 10, Phillipps discloses (FIGS. 2) the bedding for couples of claim 6, wherein the bedding is a fitted sheet (as illustrated in FIG. 2, clarified in Abstract: “bottom sheet has two fabric portions with different, respective warmths, each portion sized and positioned on the sheet to substantially cover a respective side of the bed”).
Regarding claim 11, Phillipps discloses (FIGS. 1-3) the bedding for couples of claim 6, wherein the bedding is a fitted sheet a pair of pillowcases (About the heads of 102 and 104 in FIG 1), wherein a first pillowcase of said pair has the first indicia and a second pillowcase of said pair has the second indicia (as illustrated in FIGS. 1 and 2 eminently and further clarified in claim 11 “the pillow case comprising fabric corresponding to at least one of the fabric portions; the top sheet, the bottom sheet, and the pillow case being imprinted with a coordinating pattern selected from the group consisting of a color, design and image”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art concerning bedding sheets, comforters, pillows, ensambles and arrangements concerning differentiated materials/patters thereof of respected halves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/2/2022